DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/27/2022, with respect to claims 1-2, 4-12 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a control method by a hardware processor in an image forming apparatus that forms an image with a plurality of coloring materials on a recording medium, the control method comprising: calculating a chromaticity range having a color difference not less than a setting value to respective chromaticities of the plurality of coloring materials for use in formation of the image, as a base color range common between the 
Ooishi’467 shows an ink jet recording apparatus describing color reproduction range via a chromacity diagram of a two color image yellow and cyan. Ooishi’467 do not include all the detailed combined limitations included in the claim including a calculating a chromaticity range having a color difference not less than a setting value to respective chromaticities of the plurality of coloring materials for use in formation of the image, as a base color range common between the plurality of coloring materials, and GLB0165US4forming an adjustment chart on a base having a chromaticity included in the base color range, therefore this claim is allowable.  
Kano shows a color information processor capable of carrying out the steps of acquiring a color chart including plurality of colors patches having different lightness values and chromacity values within a color space.  Kano do not include all the detailed combined limitations included in the claim including a calculating a chromaticity range having a color difference not less than a setting value to respective chromaticities of the plurality of coloring materials for use in formation of the image, as a base color range common between the plurality of coloring materials, and GLB0165US4forming an .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675